In a medical malpractice action, the defendants appeal from an order of the Supreme Court, Kings County (Bellard, J.), dated July 8, 1991, which denied their motion to dismiss the action and granted the plaintiffs cross motion for leave to file a late notice of claim nunc pro tunc.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, and the action is dismissed.
The court was without the discretion to grant the plaintiffs cross motion, as it was not made within one year and 90 days after the claim accrued (see, McKinney’s Uncons Laws of NY § 7401 [2]; General Municipal Law § 50-e; Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256, 262). Moreover, we conclude that there is no evidence of any conduct on the part of the defendants that could be interpreted as lulling the plaintiff into a false sense of security. Hence, equitable estoppel does not lie (see, Ceely v New York City Health & Hosps. Corp., 162 AD2d 492; see generally, Matter of Parkview Assocs. v City of New York, 71 NY2d 274, cert denied 488 US 801). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.